23 N.J. 348 (1957)
129 A.2d 268
MEYER C. ELLENSTEIN, PLAINTIFF-RESPONDENT,
v.
HERMAN BODY COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 28, 1957.
Decided February 4, 1957.
*357 Mr. Walter J. Bilder argued the cause for the appellant (Messrs. Bilder, Bilder & Kaufman, attorneys).
Mr. William A. Ancier argued the cause for the respondent (Messrs. Rosenthal & Gladstone, attorneys; Mr. Samuel I. Kessler, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Weintraub in the court below.
For affirmance  Justices HEHER, OLIPHANT, BURLING and JACOBS  4.
For reversal  Chief Justice VANDERBILT  1.